Citation Nr: 0912914	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-36 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for pulled teeth with 
associated deteriorated gums and bone loss for compensation 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone,  Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1957 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2007, 
a statement of the case was issued in October 2007, and a 
substantive appeal was received in November 2007.

The Veteran testified at a Board hearing in February 2009.  A 
transcript of this hearing is of record.

The Board notes that all RO adjudication of this claim has 
characterized it as one for compensation.  The July 2007 RO 
rating decision, from which this appeal arises, denies the 
claim for compensation and explains that "[a]pplication for 
entitlement to outpatient dental treatment may be obtained at 
any VA Medical Center."  However, no separate adjudication 
of a claim for service connection for treatment purposes has 
apparently occurred.  Accordingly, the Board recognizes the 
issue on appeal as one for service connection for 
compensation purposes.  However, the Board also recognizes 
that the Veteran's Board hearing testimony additionally 
expressed the Veteran's claim in terms that are clearly 
understood as seeking service connection for the purposes of 
dental treatment.

The criteria for service connection for dental treatment 
purposes are different than the criteria for service 
connection for dental disability for compensation purposes, 
and the Board in this decision does not address the merits of 
any claim for treatment purposes which the Veteran is or will 
be pursuing.  The recent articulation of a claim of 
entitlement to service connection for the purposes of dental 
treatment has apparently not been adjudicated, and thus is 
not properly before the Board on appeal.  The issue of 
entitlement to service connection for pulled teeth with 
associated deteriorated gums and bone loss for treatment 
purposes is hereby referred to the RO for appropriate action.

The Board also notes that the Veteran previously advanced 
another appeal which was addressed in a September 2006 
statement of the case and was perfected by an October 2006 
substantive appeal submission.  However, in a January 2007 
statement, the Veteran expressly limited one of the issues on 
appeal and withdrew the other two issues on appeal at that 
time.  The withdrawn issues are therefore no longer in 
appellate status, and the issue that the Veteran expressly 
limited was granted to the full extent sought by the Veteran 
by a January 2007 RO rating decision.  Thus, none of the 
issues addressed in the September 2006 statement of the case 
remains in appellate status at this time.


FINDINGS OF FACT

1.  The Veteran did not suffer dental trauma during his 
active duty service.

2.  Loss of replaceable missing teeth and periodontal disease 
are not disorders for which service connection can be granted 
for compensation purposes.


CONCLUSION OF LAW

Service connection for pulled teeth with associated 
deteriorated gums and bone loss for compensation purposes is 
not warranted.  38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in February 2007, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, this letter advised the Veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the July 2007 RO rating decision currently on appeal.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, the timely February 2007 VCAA letter provided 
notice of the type contemplated in the Dingess/Hartman 
holding.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.

The Board acknowledges that the Veteran has not been afforded 
a VA examination to assess the nature and etiology of his 
dental disabilities.  The Board finds, however, that a VA 
examination is not necessary to make a final adjudication.  
McLendon v. Nicholson, 20 Vet.App. 79 (2006), states, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).

Simply stated, the standards of McLendon are not met in this 
case.  As discussed in more detail below, neither the 
evidence of record not the Veteran's own contentions suggest 
that the Veteran experienced any trauma or injury in service 
which caused his current undisputed dental disabilities.  
Rather, the Veteran is expressly seeking benefits on the 
basis of the removal of his teeth during service, and the 
Veteran has never alleged that such removal resulted in 
disability beyond the intended result; there is thus no 
controversy of fact in this regard.  As discussed below, 
service connection for compensation purposes cannot be 
granted on the basis of the events the Veteran alleges; the 
Board accepts the facts as alleged by the Veteran and thus 
there is no need for further development through a VA 
examination in this case.

In January 2005, the RO learned that the Veteran's service 
records are unavailable due to a fire at the National 
Personnel Records Center (NPRC) in 1973.  The Board observes 
that the Veteran was notified of this development in 
connection with this particular issue on appeal, including in 
the October 2007 statement of the case.  To the extent that 
such notice may be deficient for failing to address 
alternative types of evidence, or may be deemed inadequate 
for any reason, the Board finds no prejudice in this case.  
See Dixon v. Derwinski, 3 Vet.App. 261 (1992) (holding that, 
where a veteran's service medical records have been destroyed 
or lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support a claim).  As discussed in more detail below, the 
Board accepts the Veteran's own assertions regarding the 
pertinent in-service events in this appeal, and there are no 
medical questions brought into controversy by the Veteran's 
contentions.  Thus, even assuming that the service treatment 
records corroborated every detail of the Veteran's factual 
contentions regarding in-service occurrences, the claim 
currently on appeal must be denied.

Congress, in enacting the VCAA, noted the importance of 
balancing the duty to assist with 'the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim.'  Mason v. 
Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG.REC. 
S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  There is no dispute in this case as to the 
underlying facts as reflected by the evidence.  Even assuming 
that all of the appellant's factual assertions in this case 
can be accepted, his appeal must nevertheless be denied as a 
matter of law as the alleged disability is not eligible for 
compensation benefits on the basis alleged.  When the law and 
not the evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132; Smith (Claudus) 
v. Gober, 14 Vet.App. 227 (2000, aff'd, 28 F.3d 1384 
(Fed.Cir. 2002).

Finally, the Board observes in passing that the RO was unable 
to obtain records from some of the private treatment 
providers identified by the Veteran.  The Board finds that 
all necessary actions, including multiple requests, were 
completed by the RO and that unobtained records have been 
properly demonstrated to be unobtainable.  In any event, 
however, the Board accepts the Veteran's assertion in this 
case that he is currently without any of his original teeth 
and requires a special set of dentures (this is confirmed by 
a March 2007 private dentist's statement).  There is no 
controversy as to the nature of any current disability in 
this case.  Moreover, for the same reasons that  VA 
examination is not needed in this case, the absence of 
additional medical evidence is not essential in this case as 
the Veteran does not make any contentions regarding factual 
occurrence or medical etiology which are in controversy in 
this case.  Even assuming that any unobtained records would 
corroborate every detail of the Veteran's factual and medical 
contentions regarding his dental disabilities, the claim 
currently on appeal must nevertheless be denied.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
issue on appeal, and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
this appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the issue on appeal.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
§ 17.161 of this chapter, but not for purposes of 
compensation.  See 38 C.F.R. § 3.381(a).  Missing teeth may 
be compensable for rating purposes under Diagnostic Code 9913 
('loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity').  However, the note 
immediately following this code states, "these ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 
9913.

The Veteran's testimony in this case, including during his 
February 2009 Board hearing, indicates that he has had his 
teeth removed and requires dentures.  This is confirmed by a 
March 2007 statement from the Veteran's private dentist.  The 
Veteran has clearly and repeatedly denied experiencing any 
trauma or injury to his teeth during service, asserting only 
that he had his "teeth pulled" during service and that "I 
think the government should give me more teeth because they 
had them pulled...."  Written witness statements submitted in 
March 2007 also state only that the Veteran "had his teeth 
pulled" while he was in the service.  The Veteran's February 
2009 testimony also indicated that he did not contend that 
any current gum deterioration or bone loss was the result of 
any in-service trauma or injury beyond the intended effects 
of the proper dental removal of teeth: "I do know you have 
pulled teeth after so many years your gums automatically 
deteriorate ...."  'Service trauma' does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service.  See 
VAOPGCPREC 5-97.

The February 2009 Board hearing included a discussion in 
which it was made clear that the focus of the Veteran's claim 
was now upon seeking "treatment" of his dental condition to 
include provision of necessary new dentures, and the Board 
has referred that claim to the RO for proper initial 
adjudication; the Board proceeds with the claim of service 
connection for compensation purposes currently on appeal.

The Board again emphasizes that replaceable missing teeth and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, but not for purposes of 
compensation.  See 38 C.F.R. § 3.381(a).  There is no 
evidence in the claims file suggesting that the Veteran has 
any current dental disability beyond what he has described in 
his own testimony and assertions, and thus there is no 
indication of any dental disability for which service 
connected compensation may be granted.  Therefore, the 
Veteran does not have a service-connected compensable dental 
disability (Class I eligibility).  See 38 C.F.R. § 17.161(a).

Regardless of any other determinations that may be made 
regarding the details of the history of the Veteran's dental 
condition, service connection for compensation purposes may 
not be granted when that dental condition is not a 
compensable disability for VA purposes.  See Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).

The Board finds that the Veteran has not presented any 
competent evidence that he currently has a dental disorder 
for which service-connected compensation may be granted.  In 
conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet.App. 307, 311 (1999).  Thus, the appeal is 
denied.




ORDER

Entitlement to service connection for pulled teeth with 
associated deteriorated gums and bone loss for compensation 
purposes is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


